DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 7/27/2020 that has been entered, wherein claims 1-17 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima (US 2017/0092609 A1).
Regarding claim 1, Yajima teaches a semiconductor device(Fig. 4) comprising: 
a wiring layer(WL1, ¶0041); 
a plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082) arranged on the wiring layer(WL1, ¶0041) and having conductivity; and 
a semiconductor element(CHP, ¶0042) having a rear surface facing the wiring layer(WL1, ¶0041) and a plurality of pads(PA, Fig. 5, ¶0043) provided on the rear surface, and bonded to the wiring layer(WL1, ¶0041) via the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082), 
wherein the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082) are arranged in a grid shape(Fig. 5) when viewed along a thickness direction(Z), 
wherein each of the plurality of pads(PA, Fig. 5, ¶0043) is electrically connected to a circuit(Qn, Qr, Fig. 9) formed inside the semiconductor element(CHP, ¶0042) and any of the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082), and 
wherein at least one of the plurality of pads(PA, Fig. 5, ¶0043) is located to be spaced apart(Fig. 5) from the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082) when viewed along the thickness direction(Z).

Regarding claim 2, Yajima teaches the semiconductor device of Claim 1, wherein the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082) overlaps the semiconductor element(CHP, ¶0042) when viewed along the thickness direction(Z).

Regarding claim 3, Yajima teaches the semiconductor device of Claim 2, wherein the semiconductor element(CHP, ¶0042) includes an insulating film(10, 11, Fig. 7, ¶0047), which is arranged on the rear surface and exposes a portion of each of the plurality of pads(PA, Fig. 5, ¶0043), and a rewiring(RM, Fig. 7, ¶0046) provided on the insulating film(10, 11, Fig. 7, ¶0047), and 
wherein the rewiring(RM, Fig. 7, ¶0046) is connected to at least one of the plurality of pads(PA, Fig. 5, ¶0043) and is bonded to the wiring layer(WL1, ¶0041) via at least one of the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082).

Regarding claim 4, Yajima teaches the semiconductor device of Claim 3, wherein the rewiring(RM, Fig. 7, ¶0046) includes a main body layer(12, ¶0051) and a plurality of bump layers(14, 15, ¶0051), 
wherein the main body layer(12, ¶0051) is in contact with both sides of at least one of the plurality of pads(PA, Fig. 5, ¶0043) and the insulating film(10, 11, Fig. 7, ¶0047), wherein the plurality of bump layers(14, 15, ¶0051) protrudes [out of the insulating film] from the main body layer(12, ¶0051) in the thickness direction(Z), and 
wherein each of the plurality of bump layers(14, 15, ¶0051) is bonded to the wiring layer(WL1, ¶0041) via any of the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082).



Regarding claim 7, Yajima teaches the semiconductor device of Claim 6, wherein the dummy pad(RM contacting DBE1/DBE2, Fig. 19) faces any of the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082), which is located on an outermost periphery(corner, Fig. 5) with respect to a center of the semiconductor element(CHP, ¶0042) when viewed along the thickness direction(Z).

Regarding claim 8, Yajima teaches the semiconductor device of Claim 7, wherein the dummy pad(RM contacting DBE1/DBE2, Fig. 19) faces any of four bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082) located at four corners(Fig. 5) among the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082) when viewed in the thickness direction(Z).

Regarding claim 9, Yajima teaches the semiconductor device of Claim 2, further comprising an insulating layer(CL, ¶0041) having a main surface facing the rear surface, 

wherein the wiring layer(WL1, ¶0041) has a plurality of main body portions(TA, ¶0042) arranged on the main surface, and 
wherein each of the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082) is arranged on any of the plurality of main body portions(TA, ¶0042).

Regarding claim 10, Yajima teaches the semiconductor device of Claim 9, wherein the wiring layer(WL1, ¶0041) includes a plurality of bump portions(19, ¶0081) protruding in the thickness direction(Z) from any of the plurality of main body portions(TA, ¶0042), and wherein the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082) are individually arranged with respect to the plurality of bump portions(19, ¶0081).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US 2017/0092609 A1) in view of Shim (US 5,641,946).
Regarding claim 5, Yajima teaches the semiconductor device of Claim 3, but is silent in regards to a size of an outline of each of the plurality of bonding layers(BE2/BE1, DBE1/DBE2, ¶0044, ¶0082) gradually increases from a center of the semiconductor element(CHP, ¶0042) toward a peripheral edge of the semiconductor element(CHP, ¶0042) when viewed along the thickness direction(Z).

Shim teaches a semiconductor device(Fig. 5A) wherein a size of an outline of each of the plurality of bonding layers(5, col. 4, line 23-33) gradually increases from a center of the semiconductor element(1, col. 4, line 23-33) toward a peripheral edge of the .
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US 2017/0092609 A1) in view of Yow et al. (US 2017/0110339 A1).
Regarding claim 11, Yajima teaches the semiconductor device of Claim 9, but is silent in regards to the insulating layer(CL, ¶0041) has a plurality of penetrating portions penetrating from the main surface in the thickness direction(Z), 
wherein the wiring layer(WL1, ¶0041) has a plurality of base portions which includes portions individually accommodated in the plurality of penetrating portions, any of the plurality of base portions being bonded to any of the plurality of main body portions(TA, ¶0042), and wherein each of the plurality of base portions faces a side opposite to the main surface in the thickness direction(Z) and has a bottom surface exposed from any of the plurality of penetrating portions.

Yow teaches a semiconductor device(Fig. 10) wherein the insulating layer(1010, ¶0042) has a plurality of penetrating portions(please see examiner annotated Fig. 10) 


    PNG
    media_image1.png
    268
    778
    media_image1.png
    Greyscale


Regarding claim 12, Yajima teaches the semiconductor device of Claim 11, further comprising a plurality of terminals(LND, ¶0041). 

Yajima is silent in regards to the plurality of terminals(LND, ¶0041) individually covers bottom surfaces of the plurality of base portions.

Yow teaches a semiconductor device(Fig. 10) wherein a plurality of terminals(1026, ¶0042) individually covers bottom surfaces of the plurality of base portions
(please see examiner annotated Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yajima, so that the plurality of terminals individually covers bottom surfaces of the plurality of base portions, as taught by Yow, so that the semiconductor device can be assembled less expensively than the conventional semiconductor device(¶0032).



Yow teaches a semiconductor device(Fig. 10) wherein each of the plurality of base portions(please see examiner annotated Fig. 10) has a side surface that is connected to a bottom surface of any of the plurality of base portions and faces a direction orthogonal to the thickness direction, and wherein the side surface of each of the plurality of base portions includes an exposed portion exposed from any of the plurality of penetrating portions(please see examiner annotated Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yajima, so that each of the plurality of base portions has a side surface that is connected to a bottom surface of any of the plurality of base portions and faces a direction orthogonal to the thickness direction, and wherein the side surface of each of the plurality of base portions includes an exposed portion exposed from any of the plurality of penetrating portions, as taught by Yow, so that the semiconductor device can be assembled less expensively than the conventional semiconductor device(¶0032).



Yow teaches a semiconductor device(Fig. 10) wherein each of the plurality of terminals(1026, ¶0042) has a bottom portion that covers the bottom surface of any of the plurality of base portions, and a side portion that covers the exposed portion of any of the plurality of base portions, which is connected to the bottom portion(please see examiner annotated Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yajima, so that each of the plurality of terminals has a bottom portion that covers the bottom surface of any of the plurality of base portions, and a side portion that covers the exposed portion of any of the plurality of base portions, which is connected to the bottom portion, as taught by Yow, so that the semiconductor device can be assembled less expensively than the conventional semiconductor device(¶0032).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US 2017/0092609 A1) in view of Lin et al. (US 208/0138116 A1).



Lin teaches a semiconductor device(Fig. 1B) comprising a plurality of electronic components(113S, 115S,¶0029-30) wherein each of the plurality of electronic components(113S, 115S,¶0029-30) includes a pair of electrodes(102, ¶0026) located to be spaced apart from each other, and wherein the pair of electrodes(102, ¶0026) in each of the plurality of electronic components(113S, 115S,¶0029-30) is bonded to the wiring layer(132, ¶0040) in a state where conduction with the wiring layer(132, ¶0040) is secured(no evidence to the contrary that the conduction is not secure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yajima, to include a plurality of electronic components, wherein each of the plurality of electronic components includes a pair of electrodes located to be spaced apart from each other, and wherein the pair of electrodes in each of the plurality of electronic components is bonded to the wiring layer in a state where conduction with the wiring layer is secured, as taught by Lin, in order to have reduce warpage in semiconductor devices, prevents cold solder joints 

Regarding claim 16, Yajima teaches the semiconductor device of Claim 15, wherein the wiring layer(WL1, ¶0041) has a plurality of pedestal portions(19, ¶0081) protruding from any of the plurality of main body portions(TA, ¶0042) in the thickness direction(Z).

Yajima is silent in regards to the pair of electrodes in each of the plurality of electronic components is individually bonded to two adjacent pedestal portions(19, ¶0081) among the plurality of pedestal portions(19, ¶0081).

Lin teaches a semiconductor device(Fig. 1B) wherein the pair of electrodes(102, ¶0026) in each of the plurality of electronic components(113S, 115S,¶0029-30) is individually bonded to two adjacent pads of the wiring layer (132, ¶0040) among the plurality of pads of the wiring layer(132, ¶0040). As Yajima teaches the pedestals portions are on the wring layer, introducing the plurality of electronic components taught by Lin in to the device of Yajima, would result in the pair of electrodes in each of the plurality of electronic components is individually bonded to two adjacent pedestal portions among the plurality of pedestal portions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yajima, so that the pair of electrodes in each of the plurality of electronic components is individually bonded to two adjacent pedestal portions among the 

Regarding claim 17, Yajima teaches the semiconductor device of Claim 15, further comprising a sealing resin(UF, ¶0042), wherein the sealing resin(UF, ¶0042) covers [the bottom of] the semiconductor element(CHP, ¶0042).

Yajima is silent in regards to wherein the sealing resin(UF, ¶0042) is in contact with both sides of the main surface and the wiring layer(WL1, ¶0041) and covers the semiconductor element(CHP, ¶0042) and the plurality of electronic components

Lin teaches a semiconductor device(Fig. 1B) wherein the sealing resin(133, ¶0019) is in contact with both sides of the main surface(131) and the wiring layer(132, ¶0040) and covers the plurality of electronic components(113S, 115S,¶0029-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yajima, so that wherein the sealing resin is in contact with both sides of the main surface and the wiring layer and covers the plurality of electronic components, as taught by Lin, in order to have reduce warpage in semiconductor devices, prevents cold solder joints and/or bridging of solder joints and to improve device reliability and yield of semiconductor processing(¶0089).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892